
	
		II
		110th CONGRESS
		2d Session
		S. 2930
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2008
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 37, United States Code, to extend to
		  members with dependents the second basic allowance for housing for members of
		  the National Guard and Reserve and retired members without dependents who are
		  mobilized in support of a contingency operation, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reserve Component Residence
			 Protection Act of 2008.
		2.Extension to
			 members with dependents of second basic allowance for housing for reserve
			 component and retired members without dependents serving in support of
			 contingency operations
			(a)FindingsCongress makes the following
			 findings:
				(1)Section 604 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2245) authorizes a second basic allowance for housing for members of the
			 reserve components of the Armed Forces without dependents, and retired members
			 of the Armed Forces without dependents, who are called or ordered to active
			 duty in support of a contingency operation.
				(2)It is in the national interest that the
			 second basic allowance for housing described in subsection (a) be authorized
			 for members of the National Guard and Reserve with dependents who are called or
			 ordered to active in support of a contingency operation.
				(b)Extension of
			 allowanceSection 403(g)(2) of title 37, United States Code, is
			 amended—
				(1)in the first
			 sentence—
					(A)by striking
			 may provide and inserting shall provide;
					(B)by inserting
			 after to a member described in paragraph (1) the following:
			 , or to a member otherwise described in paragraph (1) who is with
			 dependents,; and
					(C)by striking
			 without dependents and inserting with or without
			 dependents, as applicable; and
					(2)in paragraph (2),
			 by inserting , or as otherwise authorized by law, after
			 under paragraph (1).
				(c)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by subsection (b) shall take effect on the date of the enactment of this Act,
			 and shall apply with respect to months that begin on or after that date.
				(2)Retroactive
			 payment to members on active duty at enactmentIn the case of any
			 member of a reserve component of the Armed Forces with dependents, or retired
			 member of the Armed Forces with dependents, who is on active duty as of the
			 date of the enactment of this Act as described in paragraph (1) of section
			 403(g) of title 37, United States Code, and to whom is payable the basic
			 allowance for housing provided by paragraph (2) of such section as a result of
			 the amendments made by subsection (b), the basic allowance for housing shall be
			 so payable for each month before the date of the enactment of this Act that
			 began on or after the effective date of the orders of the member to such active
			 duty.
				
